Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of preliminary amendment dated 10/28/19 is acknowledged.
Claim 19 has been canceled.
Claims 1-18 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 is being considered by the examiner.

Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Instant claim 7 is dependent on claim 1 and is directed to a co-disintegrant. However, instant claim 10 is also dependent on claim 1 and is directed to a disintegrant. However, instant specification does not provide any definition for co-disintegrant and can read on a disintegrant because both disintegrant and a co-disintegrant are capable of performing the same function. Further, both claims 7 and 10 are individually dependent on claim 1. Thus, claims 7 and 10 constitute duplicate or at least very close in content 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 13-16 and 18 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2016/0346207 to Grahek et al (Grahek).
Instant claims 1, 4 and 13 are directed to a composition and claims 15-16 are to a method of preparing producing a composition.
For instant claims directed to a pharmaceutical composition for oral administration, comprising enzalutamide and polyvinyl alcohol, Grahek teaches an oral solid composition comprising enzalutamide and a process of producing the same  and optionally drying [0014] and [0148]. Hence, Grahek meets instant claim 1, 4, 13-16 and 18.
In the alternative, Grahek teaches the instant claimed polyvinyl alcohol as a suitable water soluble hydrophilic polymer for preparing enzalutamide dispersion and in particular, prefers PVA, PVP and cellulose derivatives such as HPC, HPMC-AS [0047-0048 and 0100-0101] as carrier polymers, so as to prepare an oral composition and further suggests that the composition of the invention provide fast dissolution ensure high bioavailability [0013-0014]. Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing of the instant invention to choose instant claimed PVA as a suitable hydrophilic water soluble polymer in preparing the solid dispersion of enzalutamide, for oral pharmaceutical preparation, so as to easily prepare enzalutamide formulation of solid dispersion by the solvent evaporation and expect an increase the drug dissolution as well as high drug bioavailability because, Grahek suggests PVA as a wettability enhancer and also a substance that inhibits precipitation of the dissolved drug, enzalutamide. 

Claims 1, 5-7, 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek).
Instant claim 5 recites an additional substance having a functional group capable of functioning as a hydrogen bond acceptor, and claim 6 further defines the substance of claim 5 is polyvinyl pyrrolidone and/or copolyvidone. Grahek teaches that the solid dispersions of enzalutamide are further prepared into pharmaceutical dosage forms by . 
 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) as applied to claims1, 4, 13-16 and 18 above, and further in view of US 10406107 to Maruayama et al (Maruyama).

Instant claims 2 is directed to polyvinyl alcohol with a saponification degree of 30 mol% or more and 99% or less. 
Claim 3 recites PVA has a polymerization degree of 50 or more and 600 or less.

Maruyama teaches a tablet base material for excellent binding and disintegrating property, comprising a sugar or sugar alcohol and an aqueous dispersion comprising a low substituted hydroxypropyl cellulose and a polyvinyl alcohol (abstract, col. 2, l 4-40). Maruyama teaches that the low substituted hydroxypropyl cellulose does not require much time to complete the dispersing operation (col. 2, l 45-58). Further, Maruyama et al teach that polyvinyl alcohol is a water-soluble polymer and is used as a binder (col. 3, l 53-54) and suggests that the PVA is characterized based on degree of saponification into-  partially saponified type having a degree of saponification from 80 to 90% (which is insoluble at normal water temperature but soluble in hot water), intermediate type- more than 90% but less than 98%, and a complete saponification being more than 98% degree of saponification (col. 3, l 53-67). It is taught that the completely saponified type PVA has more hydroxyl groups and hence forms hydrogen bonds in comparison with partially saponfied type PVA, and the intermediate saponified type of PVA has properties in between partially and completely saponified type PVA (col. 4, l 1-7). Maruyama teaches that the degree of polymerization of PVA is from 500 to 2000 (col. 4, l 8-13). Maruyama teaches that the composition is prepared in the form of a rapid releasing tablet (col. 5, l 52-54) and suggests employing the composition for tableting a number of active agents (cl. 6, l 4-35). Example 4 of Maruyama teaches granule preparation employing 88% saponification and a degree of polymerization of 500, which presents a tablet disintegration within 17.4 to 20.7 seconds. Thus, Maruyama teaches PVA having a degree of saponification and degree of polymerization that is within the ranges of instant claims 2 and 3.  Hence, it would have been obvious for one of an . 


Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) as applied to claims 1, 4, 13-16 and 18 above, and further in view of US 20160346198 to Marota et al (Marota).
Grahek, discussed above, fails to teach the instant claimed specific co-disintegrators i.e., potassium dihydrogen phosphate, potassium chloride, sodium chloride, and magnesium chloride. 
The teachings of Marota have been relied upon. Marota teaches novel disintegration systems solid dispersions of pharmaceutical dosage forms such as tablet (abstract, [0002]). Marota teaches that solid dispersions must include disintegrant to promote the breakup of oral dosage forms such as tablets or capsules, wherein the 
Hence, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the oral composition of Grahek by including inorganic salts such as potassium chloride, NaCl or potassium dibasic phosphate taught by Marote, in combination with the disintegrants taught by Grahek .

9.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0346207 to Grahek et al (Grahek) as applied to claims 1, 4, 13-16 and 18 above, and further in view of US 2020/0060976 to Lorenz et al.
Grahek, discussed above, fails to teach the instant claimed hot-melt extrusion method of preparing the composition.
 Lorenz et al teaches enzalutamide composition for treating hyper proliferative disorders, comprising a solid dispersion and a polymer (0003), with improved solubility and absorption, rapid disintegration property and dispersibility [0018]. [0020] teaches amorphous enzalutamide dissolves more quickly in water and provide higher bioavailability. For the polymer, Lorenz teaches concentration enhancing polymer such as vinyl polymer, such as polyvinylpyrrolidone vinyl acetate. Polyvinyl alcohol polyvinyl acetate etc [0054]. For the preparation of pharmaceutical compositions comprising the solid dispersions, Lorenz teaches that the composition may be prepared by any means such as spray-drying, hot melt extrusion and precipitation from solution on addition of a non-solvent [0022]. [0087 and 0210] further describes hot-melt extrusion method, for enhancing in vitro Cmax and AUC [0225].  Hence, it would have been obvious for one of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611